Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This office action is response to 03/07/2022. Claims 1-24 are amended. Claims 1-24 are presented for examination.
Response to Arguments
3.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 8-9 in Remarks, filed 03/07/2022, with respect to claims 1-24 are rejected under double patenting rejection and Terminal Disclaimer, have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
4.       Claims 1-24 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
5.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 15, the prior art of record, specifically Webb (US 2008/0262795 A1) teaches a method of monitoring the operational status of equipment comprising: transmitting a first signal from a first sub-process unit to a control unit, wherein the first signal is indicative of an operational status of the first sub-process unit; transmitting a second signal from a second sub-process unit to the control unit, wherein the second signal is indicative of an operational status of the second sub-process unit; and calculating a signature based on the first signal and the second signal (Fig. 1, Abstract, para 06, determine whether equipment is functioning normally, a signature can facilitate compliance with quality control or regulatory demands).
Prior art of record, Choubey (US 20070162190 A1) teaches a method of maintaining a medical device, comprising: generating a transfer function correlating historical machine data with a health of the medical device; validating and storing the transfer function; receiving current machine data of the medical device in substantially real time; and automatically updating the transfer function based on the current machine data (Fig. 1,  and paragraph 007, eal-time machine data performs system health diagnosis by using an appropriate transfer function(s) and provides tuning of that transfer function using feedback from diagnosis of the system with the transfer function).
However, the prior arts of record fail to teach, make obvious, or suggest, an advisory system for operating a vessel,  advisory system comprising:  identify a change in values of a first variable over a time period; in response to determining change, determine whether the first variable is correlated with a second variable in response to sensing  change in values of  first variable crosses  threshold change over time; communicate an electronic notification to a human operator to confirm whether the first and second variables are correlated with one another;  in response to receiving a response from the human operator that the first and second variables;  in continuously monitoring the at least one system of the vessel, automatically determine whether behavior of the first variable is to be reported to the human operator at least based in part on the stored indicator; and report behavior of the first variable to the human operator in response to determining that the behavior of the first variable is to be reported, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-24 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689